          CASE 0:20-cv-00061-JRT-DTS Doc. 12 Filed 02/26/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF MINNESOTA


RASHID MINHAS,                                 Civil No. 20-61 (JRT/DTS)


                    Petitioner,

v.
                                                      ORDER
WARDEN B. BIRKHOLZ,

                    Respondent.


      Rashid Minhas, Reg. #43396-424, Federal Prison Camp – Duluth, P.O. Box
      1000, Duluth, MN 55814, for petitioner.

      Erin M Secord, Assistant United States Attorney, UNITED STATES
      ATTORNEY'S OFFICE, 300 South 4th Street, Suite 600, Minneapolis, MN
      55415, for respondent.

      United States Magistrate Judge David T. Schultz issued a Report and

Recommendation dated January 28, 2021. No objections have been filed to that Report

and Recommendation in the time period permitted.

      The Court, being duly advised in the premises, upon the Report and

Recommendation of the Magistrate Judge, and upon all of the files, records and

proceedings herein, now makes and enters the following Order.

      IT IS HEREBY ORDERED that Rashid Minhas’s habeas petition [ECF No. 1] is

DENIED.

      LET JUDGMENT BE ENTERED ACCORDINGLY.
        CASE 0:20-cv-00061-JRT-DTS Doc. 12 Filed 02/26/21 Page 2 of 2




Dated: February 25, 2021
at Minneapolis, Minnesota
                                         s/John R. Tunheim ________
                                         JOHN R. TUNHEIM
                                         Chief Judge
                                         United States District Court




                                     2
